Case 6:18-cv-00823-CEM-DCI Document 259 Filed 03/04/21 Page 1 of 5 PageID 8783




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


    JAMES P. LARWETH, an individual

           Plaintiff/Counter-Defendant,

    v.                                      CASE NO: 6:18-CV-823-ORL-41DCI

    MAGELLAN HEALTH, INC., a
    Delaware corporation

           Defendant/Counter-Plaintiff.


     JAMES P. LARWETH’S LEGAL MEMORANDUM IN SUPPORT OF
     HIS MOTION FOR LEAVE TO FILE UNDER SEAL DEFENDANT’S
                     TRIAL EXHIBIT NO. 352

          Pursuant to Local Rule 1.11(c), Plaintiff James P. Larweth files this

    Memorandum in Support of his Motion for Leave to File Under Seal Defendant

    Magellan Health Inc.’s Trial Exhibit 352.

                                  LEGAL STANDARD

          In addition to Local Rule 1.11(c), “[t]he law provides that the operations

    of the courts and the judicial conduct of judges are matters of utmost public

    concern, . . . and [t]he common-law right of access to judicial proceedings, an

    essential component of our system of justice, is instrumental in securing the
Case 6:18-cv-00823-CEM-DCI Document 259 Filed 03/04/21 Page 2 of 5 PageID 8784




    integrity of the process.” Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245

    (11th Cir. 2007) (citations omitted) (cleaned up). However, “this right of access

    is not absolute.” Id.

          “The common law right of access may be overcome by a showing of good

    cause, which requires ‘balanc[ing] the asserted right of access against the other

    party’s interest in keeping the information confidential.’” Romero, 480 F.3d at

    1246 (citation omitted). “Courts have found that a company’s interest in the

    privacy of its financial records and the terms of confidential agreements . . . often

    outweigh the public right of access.” Graphic Packaging Int'l, Inc. v. C.W.

    Zumbiel Co., 3:10-CV-891-J-JBT, 2010 WL 6790538, at *2 (M.D. Fla. Oct. 28,

    2010) (collecting such cases); see also Local Access, LLC v. Peerless Network,

    Inc., 614CV399ORL40TBS, 2016 WL 374948, at *1 (M.D. Fla. Feb. 1, 2016)

    (“A party’s interest in the privacy of its financial records and the terms of

    confidential agreements oftentimes outweighs the public’s right of access.”).

                                        ARGUMENT

          Here, Larweth seeks leave to file under seal Magellan’s trial exhibit 352,

    which “shows revenue received by Magellan from 2015 through the first quarter

    of 2020 from various pharmaceutical rebate contracts between Magellan and

    three of its health plan clients.” Magellan’s Resp. in Opp. To Larweth’s Mot. to

                                             2
Case 6:18-cv-00823-CEM-DCI Document 259 Filed 03/04/21 Page 3 of 5 PageID 8785




    Exclude at p. 6 [Doc. 251]. Given the content of this exhibit—Magellan’s

    supposed confidential business information—the Court should permit Larweth to

    file the exhibit under seal. E.g., Chemence Med. Products, Inc. v. Medline Indus.,

    Inc., 1:13-CV-500-TWT, 2015 WL 149984, at *2 (N.D. Ga. Jan. 12, 2015)

    (“Exhibit 7 should be sealed because it contains confidential business

    information.”), *5 (“The Court grants the motion to seal Exhibit D–250 because

    it contains confidential business information.”).

          In addition, the Court should permit Larweth to file under seal the

    exhibit—designated as CONFIDENTIAL—ATTORNEY’S EYES ONLY

    pursuant to the parties’ confidentiality agreement—because “[a]llowing public

    access to documents which have been designated as CONFIDENTIAL,

    CONFIDENTIAL—ATTORNEY'S EYES ONLY, or which are otherwise

    privileged could harm the parties’ legitimate interests.” NXP B.V. v. Blackberry

    Ltd., 612CV498ORLYKTBS, 2014 WL 12622459, at *2 (M.D. Fla. Mar. 17,

    2014). “These proceedings involve private parties, not public officials or public

    concerns, and keeping this information confidential should not impair judicial

    functions. And, the parties have been unable to identify a less onerous alternative

    to filing the documents containing confidential and privileged information under



                                            3
Case 6:18-cv-00823-CEM-DCI Document 259 Filed 03/04/21 Page 4 of 5 PageID 8786




    seal.” Id.; accord Teledyne Instruments, Inc. v. Cairns, 6:12-CV-854-ORL-

    28TB, 2013 WL 5874584, at *2 (M.D. Fla. Oct. 31, 2013).

                                     CONCLUSION

          For these reasons, the court should permit Larweth to file Defendants’ trial

    exhibit 352 under seal.



    Dated: March 4, 2021

                                           Respectfully submitted,

                                           AHMAD, ZAVITSANOS, ANAIPAKOS,
                                           ALAVI & MENSING, P.C.

                                           /s/ Todd Mensing
                                           Todd Mensing (Pro hac vice)
                                           Texas Bar No. 24013156
                                           tmensing@azalaw.com
                                           Harrison Scheer (Pro hac vice)
                                           Texas Bar No. 24110333
                                           hscheer@azalaw.com
                                           1221 McKinney Street, Suite 2500
                                           Houston, Texas 77010
                                           Telephone: (713) 655-1101
                                           Facsimile: (713) 655-0062

                                           and

                                           Christopher Prater, Esq.
                                           Florida Bar No.: 105488
                                           Email: cprater@pollardllc.com
                                           Jonathan Pollard, Esq.
                                           Florida Bar No.: 83613
                                            4
Case 6:18-cv-00823-CEM-DCI Document 259 Filed 03/04/21 Page 5 of 5 PageID 8787




                                       Email: jpollard@pollardllc.com
                                       POLLARD PLLC
                                       100 SE 3rd Ave., Suite 601
                                       Fort Lauderdale, Florida 33394
                                       Phone: (954) 332-2380
                                       Fax: (866) 594-5731

                                       ATTORNEYS FOR PLAINTIFF




                         CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 4, 2021 I electronically filed the
    foregoing with the Clerk of the Court through the CM/ECF system, who will
    provide electronic notification to all counsel of record.

                                               /s/ Todd Mensing
                                               Todd Mensing




                                        5
